USDC IN/ND case 3:19-cv-00153-PPS-MGG document 198 filed 04/07/21 page 1 of 5


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION


STEPHEN M. DEANE,                                    )
                                                     )
                       Plaintiff,                    )
                                                     )
               v.                                    )       No. 3:19-cv-00153-PPS-MGG
                                                     )
WEXFORD MEDICAL SERVICES, et al.,                    )
                                                     )
                       Defendants.                   )

       DEFENDANTS RESPONSE TO PLAINTIFF’S MOTION FOR INJUNCTION

       NOW COMES the Defendant NANCY MARTHAKIS, M.D., by her attorney

DOUGLASS R. BITNER of KATZ KORIN CUNNINGHAM PC, and for her response and

objection to the Plaintiff’s Motion for Injunction [D/N 194], states as follows:

  1.   On March 25, 2021, the Plaintiff, Stephen M. Deane, filed with this Court a Motion for an

       Injunction. [D/N 194]. In this motion, the Plaintiff requests an order from this Court

       directing Dr. Marthakis to provide a pumice stone, additional supplies for management of

       his foot wound, alternative shoes, and other unspecified treatment. [D/N 194].

  2.   The Plaintiff’s Motion for Injunction should be denied for a number of reasons.

  3.   A preliminary injunction is “an extraordinary and drastic remedy, one that should not be

       granted unless the movant, by a clear showing, carries the burden of persuasion.” Mazurek

       v. Armstrong, 520 U.S. 968, 972 (1997); Girl Scouts of Manitou Council, Inc. v. Girl Scouts

       of the United States of America, Inc., 549 F.3d 1079, 1086 (7th Cir. 2008) (“a preliminary

       injunction is an exercise of a very far-reaching power, never to be indulged except in a case

       clearly demanding it”). A preliminary injunction minimizes the hardship to the parties and

       to preserve the status quo pending a more considered decision on the merits when possible.
USDC IN/ND case 3:19-cv-00153-PPS-MGG document 198 filed 04/07/21 page 2 of 5


       Faheem-El v. Klincar, 841 F.2d 712, 717 (7th Cir. 1988); LektroVend Corp. v. Vendo Co.,

       660 F.2d 255, 24 (7th Cir. 1981). To receive preliminary injunctive relief, a plaintiff must

       demonstrate: (1) a reasonable likelihood of success on the merits; (2) the inadequacy of a

       remedy at law; (3) the existence of irreparable harm if the injunction is not issued; (4) the

       threat of harm to the plaintiff outweighs the threatened harm to the defendant if the

       injunction were issued; and (5) granting a preliminary injunction will not disserve the

       public interest. Somerset House, Inc. v. Turnock, 900 F.2d 1012, 1014-15 (7th Cir. 1990);

       Girl Scouts, 549 F.3d at 1086. Plaintiff must satisfy each element to prevail. Somerset

       House, 900 F.2d at 1015. The considerations are interdependent in that the greater the

       likelihood of success on the merits, the less net harm the injunction must present for

       preliminary relief to be granted. Judge v. Quinn, 612 F.3d 537, 546 (7th Cir. 2010).

  4.   The Court’s power to grant preliminary injunctive relief is further limited by Section

       3626(a)(2) of the Prison Litigation Reform Act (PLRA) (18 U.S.C. §3626(a)(2); Westefer

       v. Snyder, 689 F.3d 679, 683 (7th Cir. 2012). That Section of the PLRA provides as

       following: (2) Preliminary injunctive relief. – In any civil action with respect to prison

       conditions, to the extent otherwise authorized by law, the court may enter a temporary

       restraining order or an order for preliminary injunctive relief. Preliminary injunctive relief

       must be narrowly drawn, extend no further than necessary to correct the harm the court

       finds requires preliminary relief, and be the least intrusive means necessary to correct that

       harm. The court shall give substantial weight to any adverse impact on public safety, or the

       operation of a criminal justice system caused by the preliminary relief and shall respect the

       principles of comity set out in paragraph (1)(B) in tailoring any preliminary relief.

       Preliminary injunctive relief shall automatically expire on the date that is 90 days after its



                                                 2
USDC IN/ND case 3:19-cv-00153-PPS-MGG document 198 filed 04/07/21 page 3 of 5


       entry, unless the court makes the findings required under subsection (a)(1) for the entry of

       prospective relief and makes the order final before the expiration of the 90-day period. To

       obtain preliminary injunctive relief, Plaintiff must show a likelihood of proving an

       objectively serious risk of harm and a culpable mental state by Defendants. See Farmer v.

       Brennan, 511 U.S. 825, 834 (1994); Petties v. Carter, 836 F.3d 722, 728 (7th Cir. 2016).

       Since Plaintiff has sued medical professionals, this will require him to prove their treatment

       decisions were such a substantial departure from accepted professional judgment, practice,

       or standards, that they constituted a “complete abandonment of medical judgment.” Sain

       v. Wood, 512 F.3d 886, 894-95 (7th Cir. 2008); Norfleet v. Webster, 439 F.3d 392, 396 (7th

       Cir. 2006).

  5.   First and foremost, the Plaintiff’s Motion for Injunction is not supported by any admissible

       or relevant evidence. The Plaintiff’s motion is not verified. There are no declarations or

       affidavits, nor any medical records to support any of the allegations made by the Plaintiff

       in his motion.

  6.   Second, the Plaintiff has not established that he requires preliminary injunctive relief. He

       has not established that he currently suffers from any serious or significant medical need

       or is currently at risk of any irreparable harm. In essence, the Plaintiff asks for maintenance

       intervention, but no specific treatment designed to address a serious or significant

       abnormality. He admits that he does not currently have a wound.

  7.   Moreover, the Plaintiff fails to establish that he requires intervention immediately. As he

       mentions in his motion, the Plaintiff is currently set for trial in September. He indicates

       that he does not currently have an active wound.




                                                 3
USDC IN/ND case 3:19-cv-00153-PPS-MGG document 198 filed 04/07/21 page 4 of 5


  8.    Moreover, the Plaintiff’s unsupported statements in his motion, in the absence of any

        evidence, would be unlikely to establish any basis for success on the merits.

  9.    After receiving the Plaintiff’s motion, undersigned counsel reached out to Sherry Fritter,

        the Indiana State Prison Health Services Administrator. Ms. Fritter has been informed and

        has indicated that she will investigate the Plaintiff’s allegations. As such, the administrator

        of the facility has agreed to look into these allegations, thereby negating any need for an

        injunctive order. Moreover, undersigned counsel was informed that Plaintiff has already

        been ordered an alternative pair of shoes, which will be provided to Plaintiff soon.

  10.   Also, many of the Plaintiff’s requests are vague in nature. Plaintiff’s motion fails to

        identify a specifically narrowly tailored request that could be ordered by this Court that

        complies with the requirements of the Prison Litigation Reform Act.

  11.   Based on the Plaintiff’s complaints, staff at the facility are aware of his requests, will be

        investigating his requests, shoes have been ordered, and the Plaintiff has failed to provide

        any evidence that would establish a basis for injunctive relief. Therefore, the Plaintiff’s

        motion must be denied.

        WHEREFORE, the Defendant, Nancy Marthakis, M.D., respectfully request this Court

deny the Plaintiff’s Motion for Injunction.

                                               Respectfully submitted,

                                               KATZ KORIN CUNNINGHAM PC


                                               /s/ Douglass R. Bitner
                                               Douglass R. Bitner, Attorney No. 34981-49
                                               Rachel D. Johnson, Attorney No. 30591-49
                                               KATZ KORIN CUNNINGHAM PC
                                               The Emelie Building
                                               334 N. Senate Avenue
                                               Indianapolis, IN 46204

                                                  4
USDC IN/ND case 3:19-cv-00153-PPS-MGG document 198 filed 04/07/21 page 5 of 5


                                              Office (317) 464-1100
                                              Direct (317) 396-2565
                                              Fax (317) 464-1111
                                              Email: dbitner@kkclegal.com
                                              Email: rjohnson@kkclegal.com
                                              Counsel for Defendant Nancy Marthakis, M.D.




                                CERTIFICATE OF SERVICE

       I certify that on April 7, 2021, a copy of the foregoing Defendants’ Response to Plaintiff’s

Motion for Injunction was filed electronically using the Court’s electronic filing system

(CM/ECF). Notice of this filing was electronically served via CM/ECF upon the following

person(s):

       Margo L. Tucker
       Mollie A. Slinker
       OFFICE OF THE INDIANA ATTORNEY GENERAL
       margo.tucker@atg.in.gov
       mollie.slinker@atg.in.gov

I certify a copy of the foregoing was sent via U.S. First Class Mail to the following person(s):

       Stephen M. Deane (IDOC# 995424)
       INDIANA STATE PRISON
       Inmate Mail/Parcels
       One Park Row
       Michigan City, IN 46360
       PRO SE

                                              /s/ Douglass R. Bitner
                                              Douglass R. Bitner




                                                 5
